Motion in disciplinary pro*890ceedings to confirm report of official referee, recommending that respondent be suspended for two years. Respondent, who was admitted to the bar on June 28, 1933, was found guilty by the official referee of solicitation of negligence cases and of attempting to suborn certain witnesses to commit perjury in the preliminary inquiry. The court confirms the finding of the official referee that respondent attempted to suborn one McCray, a witness in the investigation being conducted before Mr. Justice Davis at the instance of the Appellate Division, and also of soliciting negligence claims for his employers, Shon and Chachkes, in violation of section 270-a of the Penal Law. The court believes that this respondent came under the baneful influence of his employers who are involved in serious charges, and failed to realize the enormity of his misconduct. The court has, therefore, decided to follow the recommendation of the official referee that respondent should be suspended from the practice of the law for the period of two years. It is ordered accordingly. Motion to confirm report of official referee granted and respondent suspended from the practice of the law for a period of two years. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.